I think the decree herein should have been modified to the extent of allowing Miss Hurley the $148.32 expended by her for the preservation of the estate. Her omission to seek an order of the court to compel the executors to make the expenditure, conceded to have been necessary, and a part of their duty as executors, ought not to defeat her claim for reimbursement on the ground that she was a volunteer. Neither ought the fact that the property to be preserved was devised to her to have stood in the way of the allowance. The devise was subject to a precatory trust, not expressed in the will it is true, but clearly proved, and involving a considerable expense if executed as presumably it will be. The real intention of the testator will not be fulfilled as between the devisee and the residuary legatees by burdening the devise with an expense that should have been charged to the residue of the estate.